Citation Nr: 1602367	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  11-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for peripheral neuropathy of both upper extremities.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Reddington

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to November 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  In June 2015, this matter was remanded for additional development.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board's June 2015 Remand requested that the Veteran be examined by neurologist to confirm that he has upper extremity peripheral neuropathy and, if so, to determine its likely etiology.  On September 2015 VA examination, bilateral ulnar and median neuropathies were diagnosed; however, the examiner opined that they are unrelated to the Veteran's diabetes mellitus.  The examiner noted that a neurologist was not available to conduct the examination and provide an opinion, but went on to state that he felt comfortable providing the opinion.  The examiner noted that EMG studies confirmed neuropathies in the Veteran's upper extremities but opined that such were not related to or permanently aggravated by his type 2 diabetes mellitus.  The examiner did not identify the etiological factor for the upper extremity peripheral neuropathy considered more likely, and the opinion did not include adequate rationale.  The September 2015 opinion is not fully responsive to the directives in the Board's prior remand and is inadequate for rating purposes.  A remand for corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The case is REMANDED for the following:

1.  The AOJ should secure for the record any updated or outstanding (i.e., any not already associated with the Veteran's record) records of VA or private evaluations and treatment the Veteran has received for upper extremity peripheral neuropathy.

2.  The AOJ should then arrange for a supplemental medical opinion by a neurologist, if possible, regarding the etiology of the Veteran's upper extremity peripheral neuropathy.  The Veteran's entire record, to include this remand, must be reviewed by the opinion provider.  Based on review of the record, the consulting physician should provide an opinion that responds to the following:

Please identify the likely etiology for the Veteran's upper extremity peripheral neuropathy.  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to/a complication of or caused or aggravated by his service-connected diabetes mellitus?  If they are determined to be unrelated, the consulting provider must identify the etiological factor(s) for the upper extremity peripheral neuropathy considered more likely, and explain why that is so.  If further examination/testing is deemed necessary for the opinion sought, such should be arranged.

The provider should include rationale with all opinions.

3.  Thereafter, the AOJ should review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

